     Case 7:16-cv-05173-ECR Document 251 Filed 07/31/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,     :    CIVIL ACTION
                                 :    NO. 16-5173
         Plaintiff               :
    v.                           :
                                 :
International Business           :
Machines Corporation,            :
                                 :
         Defendant.              :

                                 ORDER

         AND NOW, this 31st day of July, 2020, it is hereby

ORDERED that:

         1. The parties shall submit proposed findings of fact

            and conclusions of law, with pinpoint citations to

            the record, by August 24, 2020;

         2. The parties shall submit memoranda, of less than

            twenty pages in length, setting forth the legal and

            factual support for their proposed findings of fact

            and conclusions of law, with pinpoint citations to

            the record, by August 24, 2020;

         3. The parties shall submit memoranda setting forth the

            relevant and determinative issues (no more than five

            issues) and discussing the support for their

            positions on each issue, limited to one page for

            each issue, with pinpoint citations to the record,

            by September 7, 2020; and
Case 7:16-cv-05173-ECR Document 251 Filed 07/31/20 Page 2 of 2



    4. The Court will set a date for closing arguments at a

       later time.



    AND IT IS SO ORDERED.



                       /s/ Eduardo C. Robreno__
                      EDUARDO C. ROBRENO, J.




                              2
